Name: Commission Regulation (EEC) No 3169/87 of 23 October 1987 amending Regulations (EEC) No 32/82, (EEC) No 1964/82 and (EEC) No 74/84 in the matter of customs export formalities for certain beef on which special refunds are granted
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product;  trade
 Date Published: nan

 Avis juridique important|31987R3169Commission Regulation (EEC) No 3169/87 of 23 October 1987 amending Regulations (EEC) No 32/82, (EEC) No 1964/82 and (EEC) No 74/84 in the matter of customs export formalities for certain beef on which special refunds are granted Official Journal L 301 , 24/10/1987 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 24 P. 0170 Swedish special edition: Chapter 3 Volume 24 P. 0170 *****COMMISSION REGULATION (EEC) No 3169/87 of 23 October 1987 amending Regulations (EEC) No 32/82, (EEC) No 1964/82 and (EEC) No 74/84 in the matter of customs export formalities for certain beef on which special refunds are granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 18 (6) thereof, Whereas Commission Regulation (EEC) No 32/82 (3), as last amended by Regulation (EEC) No 2688/85 (4), laid down conditions for granting special export refunds on beef; Whereas Commission Regulation (EEC) No 1964/82 (5) laid down conditions for granting special export refunds on certain cuts of boned beef; Whereas Commission Regulation (EEC) No 74/84 (6) laid down conditions for granting special export refunds on certain cuts of unboned beef; Whereas in order to facilitate monitoring by the competent authorities of compliance with the conditions laid down for the granting of special refunds the abovementioned Regulations require the use of certain procedures, in particular the identification of the products by an indelible mark or by a seal; whereas the provisions which are currently laid down in the Regulations listed above with a view to preventing the products concerned from being switched can be applied in compliance with the conditions laid down for the quantity of refunds only by requiring that the export formalities and, where appropriate, cutting and boning should be carried out in the Member State in which the animals were slaughtered; whereas the abovementioned Regulations should therefore be amended to that effect; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The first subparagraph of Article 2 (2) of Regulation (EEC) No 32/82 is hereby replaced by the following: '2. This proof shall be provided by means of a certificate, a specimen of which is annexed, issued on application by the party concerned and by the intervention agency or any other authority designated for that purpose by the Member State in which the animals were slaughtered. This document shall be produced to the customs authorities at the time of completion of the export formalities. These shall be completed in the Member State in which the animals were slaughtered'. 2. The following paragraph 4 is hereby added to Article 4 of Regulation (EEC) No 1964/82. '4. Boning shall be carried out and the customs export formalities completed in the Member State in which the animals were slaughtered.' 3. The following paragraph 5 is hereby added to Article 4 of Regulation (EEC) No 74/84. '5. Boning shall be carried out and customs export formalities completed in the Member State in which the animals were slaughtered.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable to certificates as indicated in the Annexes to Regulations (EEC) No 32/82, (EEC) No 1964/82 and (EEC) No 74/84, issued from 1 December 1987 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 48, 17. 2. 1987, p. 1. (3) OJ No L 4, 8. 1. 1982, p. 11. (4) OJ No L 255, 26. 9. 1985, p. 11. (5) OJ No L 212, 21. 7. 1982, p. 48. (6) OJ No L 10, 13. 1. 1984, p. 32.